IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DALE BOUCHON AND/OR MAHALIA               : No. 75 WAL 2018
BOUCHON, INDIVIDUALLY AND/OR              :
DALE BOUCHON ADMINISTRATOR OF             :
THE ESTATE OF CHARLES BOUCHON             : Petition for Allowance of Appeal from
A.K.A. CHUKIE BOUCHON,                    : the Order of the Superior Court
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
CITIZEN CARE, INC., PARTNERS FOR          :
QUALITY FOUNDATION, INC.,                 :
PARTNERS FOR QUALITY, INC.,               :
LIFEWAYS D/B/A EXCEPTIONAL                :
ADVENTURES, ALLEGHENY                     :
CHILDRENS' INITIATIVE, INC., ERIC         :
LINDEY, MARGARET (PEGGY) NOLAN,           :
KOMLAVI (CLAUDE) (KOMLAIR)                :
VIDZRO, DONALD DEMICHELE, PETRA           :
MUSSI, CINDY KING, GROVE                  :
DEMMING, LYDIA TOOMEY, JESSICA            :
DAVIS, JOSEPH A. MANDARINO,               :
AND/OR ROBINSON EMS,                      :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.